COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  In Re: Purported Mechanical and                §              No. 08-16-00291-CV
  Materialman’s Lien Claim of Lien Against
  Pellicano Business Park, L.L.C.,               §                 Appeal from the

                       Appellant.                §           County Court at Law No. 7

                                                 §            of El Paso County, Texas

                                                 §             (TC# 2012-DCV06341)

                                            §
                                          ORDER

       Appellant has filed a motion to extend the time to file the Appellant’s brief and motion to

abate the appeal. The Court GRANTS Appellant’s fifth motion for extension of time within which

to file the brief until November 9, 2017. All other relief requested in Appellant’s motion is

DENIED. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Ms. Rosa Serrano, the Appellant, prepare the Appellant’s pro

se brief and forward the same to this Court on or before November 9, 2017.



                      IT IS SO ORDERED this 18thday of October, 2017.



                                                     PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.